Citation Nr: 1011370	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed lipomatosis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the 
Pittsburgh, Pennsylvania, RO that denied service connection 
for lipomatosis.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim must be remanded for further action.  

Both the February and March 1971 service treatment records 
indicate treatment for an infected cyst on the Veteran's 
right leg.  The Veteran indicated on his November 1971 
separation examination that he had suffered from boils.  

The medical records indicate that the Veteran suffered 
injuries as a result of a September 1971 rollover accident in 
the Republic of Vietnam.  

On a February 2010 written brief by the service 
representative, evidence was submitted suggesting that a 
minor injury may trigger the onset of lipomatosis.  (See 
http://www.webmd.com/skin-problems-and-treatments/tc/lipoma-
topic-overview, "What Causes a Lipoma?")  

The Veteran was provided with notice of the type of evidence 
necessary to establish his claim of service connection for a 
lipoma in July 2005; however, he was not informed of the 
criteria for a disability rating or effective date in 
connection with his claims until the April 2006 certification 
of his appeal to the Board.  

Upon remand therefore, the Veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include notice that informs the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate his 
claim.  

The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the Veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  In addition, the 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers who have treated him since 
service for his claimed disability.  The 
Veteran should also be invited to submit 
any additional evidence in his possession 
that may be relevant to his claim.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.   

3.  The RO should then arrange for the 
Veteran to undergo a VA examination to 
determine the nature and likely etiology 
of the claimed lipomatosis.  The claims 
file should be reviewed by the examiner 
as part of the examination.  Any 
evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  

The VA examiner is requested to, among 
other things, obtain a detailed medical 
history.  Then, based on his/her review 
of the record, the examiner should 
provide an opinion as to whether that the 
Veteran's current lipomatosis as likely 
as not is due to Agent Orange exposure or 
other event or incident of his active 
service.  A complete rationale for any 
opinion expressed should be provided.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicated the 
claim in light of all the evidence of 
record.  If any determination remains 
denied, then the Veteran and his 
representative must be furnished with a 
fully responsive Supplemental Statement 
of the Case and given a reasonable  
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  




